Frankenthaler, J.
To the extent that an order is sought authorizing the Superintendent of Insurance to exchange any bonds and mortgages in possession of the depositary for bonds of Home Owners’ Loan Corporation of an equal or greater face amount, the motion must be denied as unnecessary. Chapter 792 of the Laws of 1933, as amended by chapter 115 of the Laws of 1934,* expressly authorizes the Superintendent of Insurance, as rehabilitator of an insurance company, to exchange bonds and mortgages for bonds of Home Owners’ Loan Corporation “ without an order of the court or other authority.”
In so far as the Superintendent seeks the permission of the court to exchange bonds and mortgages in the possession of the depositary for bonds of Home Owners’ Loan Corporation of a smaller face amount, a different situation is presented. It is questionable whether chapter 792 of the Laws of 1933, as amended by chapter 115 of the Laws of 1934, authorizes such an exchange. It is unnecessary, however, to determine this question upon the present application, in view of the fact that the court is of the opinion that no application for blanket authority to accept in exchange Home Owners’ bonds of a smaller face amount than that of the bonds and mortgages now in the possession of the depositary, should be granted. A separate application should be made in each instance where such exchange is proposed, based upon the specific facts claimed to justify the exchange.
For the reasons indicated the motion is denied, but without prejudice to the making of separate applications in each instance where the Superintendent proposes to accept Home Owners’ bonds of a smaller face amount than that of the bonds and mortgages to be delivered in exchange.

 Real Property Law, § 278, added by Laws of 1933, chap. 792, as amd. by Laws of 1934, chap. 115.